DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered. Claims 1-20 are pending, of which claims 6-8 are withdrawn.
Claims 1-5 and 9-20 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on October 12, 2022 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on October 12, 2022.
Furthermore, regarding Applicant’s argument that Bar fails to anticipate the limitations of claim 14 (see pages 9-11 of Applicant’s Remarks), the Examiner respectfully disagrees.
First, Applicant argues that Bar fails to disclose a moldable cover having “a size and shape that correspond to and define a desired shape into which the moldable material will be conformed,” as required by amended claim 14. Applicant asserts that “the insulating layer 46 merely accepts the shape of any foot applied to it, without providing any constraint on the shape of the moldable material…Consequently, the insulating layer 46 is not a ‘mold cover having a size and shape that correspond to and defines a desired shape into which the moldable material will be conformed when the shoe last is customized’” (see page 10 of Applicant’s Remarks).
The Examiner respectfully disagrees. As noted on pages 2-3 of the Final Rejection mailed on April 20, 2022, “claim 14 does not prohibit the shape of the mold cover from being influenced by other exterior forces, such as force from the user’s foot. See definitions 2a and 2b of ‘define’ via Merriam-Webster.com: ‘to fix or mark the limits of’ and ‘to make distinct, clear, or detailed especially in outline’” As such, Bar’s insulating layer (46) does indeed define the size and shape of the desired foot shape, as seen in Figs. 4-6. Furthermore, the size and shape defined by the insulating cover is, in fact, the desired shape into which the moldable material will be conformed when the shoe last is customized, as required by amended claim 14.
Second, Applicant argues that Bar fails to teach the claimed backpressure cavity. Specifically, Applicant asserts that “Bar does not teach or suggest a backpressure cavity to apply backpressure of the moldable material into and against the insulating material 46. This would be counterproductive as the moldable material is supposed to be pressed in the opposite direction by the pressure of the user's foot to define the shape of the moldable material” (see page 11 of Applicant’s Remarks).
The Examiner respectfully disagrees. As explained on pages 5-6 of the Final Rejection, “moldable material 48 is configured to expand and foam to fill the space between recess 44 and reinforcing layer 45 and to press against the foot to conform to the lower surface of the foot; as such, recess 44 is configured to and capable of exerting at least some degree of pressure on the moldable material as it expands; furthermore, the top portion of moldable material 48 is molded into the shape defined by mold cover 46.” This is supported by Fig. 6; column 5, line 43 – column 6, line 48; and column 7, line 67 – column 8, line 11 of Bar, as cited in the Final Rejection. 
For example, column 6, lines 29-41 state: “As soon as the casting material has been introduced into the recess, and intermediate layer 46 is placed thereover, the planar surface of the foot 60 is brought into engagement therewith and pressed into the recess. The foot 60 is retained at the desired angle position relative to the mold for several minutes during which the casting material hardens. In the case of polyurethane, the mixture undergoes polymerization and foaming. This causes the casting material to expand to fill the space between recess 44 or reinforcing layer 45, if it exists, and insulating layer 46 and to press against the foot, thus conforming to the lower surface of the foot.” Similarly, column 8, lines 5-8 state: “…the pressure of the foam causes the casting material to engage the entire plantar surface of the foot, providing an insole precisely molded to the individual foot.” As such, Bar’s disclosure clearly teaches a downward pressure from the foot, as well as an upward backpressure from the pressure of foam, which causes the mold cover to be pressed upwards against the wearer’s foot. Therefore, Applicant’s assertion that “this would be counterproductive as the moldable material is supposed to be pressed in the opposite direction by the pressure of the user's foot to define the shape of the moldable material” directly contradicts Bar’s actual disclosure, and is not convincing.
Furthermore, Applicant argues that the teachings of Bennet and Rubico cannot be properly combined to teach the limitations of claim 1 (see pages 12-15 of Applicant’s Remarks). Specifically, Applicant argues that “if Bennett and Rubico are combined to provide the sheath of Rubico on the last of Bennett, obvious problems result. Rubico uses a thermoplastic moldable material that is molded in a sold mold. If, instead, the sheath of Rubico were applied over the moldable material of Bennett, the heat used to shrink the sheath would cure or partially cure the moldable material of Bennett without any element imposing a desired shape. The result of this combination is unworkable” (see page 14 of Applicant’s Remarks).
The Examiner respectfully disagrees. The Final Rejection merely states that:
“Rubico teaches a shoe last (24) including a removable sheath (34), wherein the sheath may be a full sheath covering the entire last (see Figs. 1-6; column 2, lines 28-56; and column 4, lines 13-68), to allow structural elements of the shoe to be adhesively assembled in their proper design relationship without direct adhesive attachment to the last (see column 2, lines 28-56).
Therefore, based on Rubico’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bennett’s reshaped shoe last to include a removable sheath/cover enclosing the entire last (and therefore also enclosing the adjustable portion), as doing so would allow structural elements of the shoe to be adhesively assembled in their proper design relationship without direct adhesive attachment to the last.”
Notably, the Final Rejection only proposes adding a removable sheath/cover and does not specify that said sheath must be a thermoplastic moldable sheath. Furthermore, while Rubico does teach that a thermoplastic material is a possible sheath material with certain advantages, Rubico clearly also teaches wherein the sheath can be formed in other materials: “It should be understood that the sheath can be fabricated in a number of ways from a variety of suitable materials…Stretchable molded rubbers and elasticized fabrics can be used in the construction of a full or partial sheath” (see column 3, lines 1-10). The Examiner respectfully notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123. As such, one of ordinary skill in the art, in light of Rubico’s disclosure, would not be limited to choosing a thermoplastic material. The Examiner respectfully notes that Applicant’s proposed scenario wherein “the heat used to shrink the sheath would cure or partially cure the moldable material of Bennett without any element imposing a desired shape” is merely a hypothetical scenario that is based solely upon the sheath being made of a thermoplastic material (which is not required by Rubico’s disclosure, nor required by the Office Action), and does not sufficiently prove that the proposed combination is “unworkable,” as alleged by Applicant.
Furthermore, Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 707.07(f) and MPEP 2145(111).
Applicant further argues that Bennett fails to teach a backpressure cavity, as required by claim 2 (see page 15 of Applicant’s Remarks).
The Examiner respectfully disagrees. Bennett teaches a mold cavity (42) that is “arranged to apply pressure on the moldable material of the adjustable portion (94),” as required by claim 2. See Figs. 1-2, column 3, line 4-36, and steps D to J in claim 1 of Bennett.
Finally, Applicant argues that Bennett only describes wherein the toe portion can be molded, and not the heel and arch portions, as required by claim 19 (see pages 15-16 of Applicant’s Remarks).
The Examiner respectfully disagrees. As discussed on pages 8-9 of the Final Rejection, Bennett explicitly discloses in column 3, lines 28-36 wherein both heel member 74 and toe member 72 of the last may be reshaped via the disclosed molding material. Furthermore, the toe member 72 clearly includes an arch portion, as seen in Fig. 3 of Bennett.
See updated rejection(s) below.
Claim Objections
Claim 4 is objected to because of the following informalities: “a thermal element having a thermal mass to store thermal energy that is located in the last adjacent to the moldable material, the thermal element to constrain a temperature of the moldable material to below a melting point of the moldable material when the last is exposed to shoe manufacture temperatures greater than the melting point of the moldable material” should read “a thermal element having a thermal mass to store thermal energy, wherein the thermal element is located in the last adjacent to the moldable material, wherein the thermal element is configured to constrain a temperature of the moldable material to below a melting point of the moldable material when the last is exposed to shoe manufacture temperatures greater than the melting point of the moldable material,” to enhance clarity.
Claim 19 is objected to because of the following informalities: “an arch portion and heel portion” should read “an arch portion and a heel portion,” to enhance clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wherein the backpressure cavity comprises air pressure to press the moldable material outwardly against the mold cover.” The limitation is indefinite, as the backpressure cavity by definition is a cavity, i.e., an empty space. It is unclear how an empty space can, by itself, further comprise air pressure. Paragraph 0023 of the specification describes wherein “FIG. 4 uses an arrow 445 to illustrate a force being applied to backpressure cavity insert 440. The force may be applied using spring force, by way of example. In another case, the force illustrated by arrow 445 may be applied using gas (e.g., air) pressure. Thus, in one case, air pressure may be directed towards backpressure cavity 430. Backpressure cavity insert 440 may distribute the pressure evenly throughout its surface. The pressure may thus be transmitted to a moldable material 405, which may be pressed against an interchangeable mold cover 425, causing moldable material 405 to take a shape and size corresponding to an interior surface of moldable material 405.” As such, the air pressure appears to separate and distinct from the backpressure cavity itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar (US Patent No. 4,716,662).
Regarding claim 14, Bar discloses a customizable shoe last (see Fig. 4 and column 5, line 43 – column 6, line 49; note that mold 40 is configured to form/shape at least a portion of a shoe in a customized manner and is thus a customizable shoe last inasmuch as claimed) comprising:
a moldable material (48) arranged within a receptacle (receiving space of mold 40, see Fig. 4) of the customizable shoe last;
an interchangeable mold cover (46) arranged to enclose the receptacle and the moldable material (see Fig. 6 and column 6, lines 14-49), the mold cover defining a desired shape of the moldable material when the shoe last is customized (see Figs. 4-6 and column 66, lines 14-49; mold cover 46 assumes the desired shape of the wearer’s foot, thereby defining a desired shape of the moldable material 48 when the shoe last is customized); and
a backpressure cavity (44) arranged to enable application of backpressure on the moldable material to mold the moldable material to correspond to a form of the desired shape defined by the interchangeable mold cover (see Fig. 6; column 5, line 43 – column 6, lines 48; and column 7, line 67 – column 8, line 11; moldable material 48 is configured to expand and foam to fill the space between recess 44 and reinforcing layer 45 and to press against the foot to conform to the lower surface of the foot; as such, recess 44 is configured to and capable of exerting at least some degree of pressure on the moldable material as it expands; furthermore, the top portion of moldable material 48 is molded into the shape defined by mold cover 46);
wherein the moldable material solidifies to retain the form of the interchangeable mold cover (see Figs. 4-6 and column 5, line 43 – column 6, lines 48; note that, upon solidification, moldable material 48 retains both the shape of the surrounding walls of the backpressure cavity 44, and the shape of the wearer’s foot contours, i.e., the shape of mold cover 46).

Regarding claim 15, Bar further discloses wherein the backpressure cavity (44) comprises a backpressure cavity insert (45; see Fig. 6 and column 5, lines 43-56 and column 6, lines 38-49).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (herein Bennett)(US Patent No. 3,724,014) in view of Rubico et al. (herein Rubico)(US Patent No. 3,698,105).
Regarding claim 1, Bennett discloses a customizable shoe last (34+94, see Figs. 1-4; column 1, lines 26-48; and column 2, line 54 – column 3, line 36) comprising:
a solid upper portion (34) for shaping an upper portion of a shoe (see Fig. 3 and column 2, lines 54-65; upper portion 34 has a conventional shoe last shape including a toe member 72 and a heel member 74 for shaping a shoe upper) and an adjustable portion (94), the adjustable portion comprising a moldable material (i.e., thermoplastic material, see column 3, lines 4-36 and steps D to J in claim 1) that has an adjustable shape while attached to a portion of the solid upper portion of the shoe last and that is selectively solidifiable for footwear manufacture (see Figs. 1-4, adjustable portion 94 is attached to solid upper portion 34 and has an adjustable shape due to the thermoplastic material which is molded by mold cavity 42).
Bennett fails to further disclose wherein the shoe last includes an interchangeable mold cover to enclose the adjustable portion.
However, Rubico teaches a shoe last (24) including a removable sheath (34), wherein the sheath may be a full sheath covering the entire last (see Figs. 1-6; column 2, lines 28-56; and column 4, lines 13-68), to allow structural elements of the shoe to be adhesively assembled in their proper design relationship without direct adhesive attachment to the last (see column 2, lines 28-56).
Therefore, based on Rubico’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bennett’s reshaped shoe last to include a removable sheath/cover enclosing the entire last (and therefore also enclosing the adjustable portion), as doing so would allow structural elements of the shoe to be adhesively assembled in their proper design relationship without direct adhesive attachment to the last.
It is noted that the sheath as taught by Rubico is removable and is therefore capable of being interchanged.

	Regarding claim 2, the modified shoe last of Bennett (i.e., Bennett in view of Rubico) is further disclosed to comprise a backpressure cavity (mold cavity 42 of Bennett) arranged to apply pressure on the moldable material of the adjustable portion (94 of Bennett; see Figs. 1-2; column 3, lines 4-36; and steps D to J in claim 1 of Bennett).

	Regarding claim 19, the modified shoe last of Bennett (i.e., Bennett in view of Rubico) is further disclosed wherein the solid upper portion (34 of Bennett) comprises a toe portion (72 of Bennett) of the shoe last and the adjustable portion (94 of Bennett) comprises an arch portion and a heel portion of the shoe last (see column 3, lines 28-36; Bennett discloses wherein both heel member 74 and toe member 72 of the last may be reshaped via the molding material, note that toe member 72 also includes an arch portion, see Fig. 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Rubico, as applied to claim 1 above, in view of Condamine et al. (herein Condamine)(US Patent No. 3,790,978).
Regarding claim 3, Bennett and Rubico together teach the limitations of claim 1, as discussed above. Bennett further discloses wherein the adjustable portion of the last (94) is arranged in a lower portion of the shoe last (toe portion 72, which forms at least a portion of the lower portion of the shoe last, see Figs. 1-4), and wherein the toe portion (72) and heel portion (74) are pivotally connected via a pin (88), but fails to explicitly teach wherein the toe and heel portions are detachable from one another, such that the toe portion forms a detachable lower portion of the last.
However, Condamine teaches a shoe last (2) comprising a toe portion (2a) and a heel portion (2b) which are detachable from one another (see Fig. 4; Abstract; column 1, lines 4-37; and column 5, lines 3-50), so as to allow the toe and/or heel portion to be interchanged with a different toe and/or heel portion to accommodate a desired size and/or fashion style (see column 1, lines 4-37 and column 5, lines 3-50).
Therefore, based on Condamine’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bennett’s toe and heel portions to be detachable from one another, such that the toe portion would form a detachable lower portion of the last; as doing so would allow the toe and/or heel portion to be interchanged with a different toe and/or heel portion to accommodate a desired size and/or fashion style.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Rubico, as applied to claim 1 above, in view of Davis (US Patent No. 4,716,662).
Regarding claim 5, Bennett and Rubico together teach the limitations of claim 1, as discussed above. Bennett further discloses wherein the moldable material (94) comprises a thermoplastic material (see column 3, lines 4-28) but fails to specify a low melt temperature thermoplastic material.
However, Davis teaches a customizable shoe part (50) made of a moldable material (see Figs. 1-5 and paragraph 0021), wherein the moldable material comprises a low melt temperature thermoplastic (see paragraph 0021), to allow the moldable material to be easily molded to a desired customized shape when heated and subjected to a molding force (see paragraphs 0006 and 0021).
Therefore, based on Davis’ teachings, it would have been obvious to one having ordinary skill in the art to have modified Bennett’s thermoplastic material to specifically be a low melt temperature thermoplastic, as such a material is easily molded to a desired customized shape when heated and subjected to a molding force. 





Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett and Rubico, as applied to claim 1 above, in view of Throneburg et al. (herein Throneburg)(US Patent No. 5,881,413).
Regarding claim 18, Bennett and Rubico together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the solid upper portion comprises mounting hardware to mount the customizable shoe last on an apparatus for footwear manufacture.
However, Throneburg teaches a shoe last (40) having a solid upper portion (67) which includes mounting hardware (88, 90) to mount the customizable shoe last on an apparatus for footwear manufacture (see Figs. 4-7 and column 12, lines 17-40), so as to allow the last to be easily secured during construction of the shoe upper and shoe sole (see column 12, lines 17-40).
Therefore, based on Throneburg’s teachings, it would have been obvious to one having ordinary skill in the art to have modified Bennett’s solid upper portion to include mounting hardware to mount the customizable shoe last on an apparatus for footwear manufacture; as doing so would allow the last to be easily secured during construction of the shoe upper and shoe sole.








Examiner’s Note
Claim 20 is currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claim 20 remains rejected under 35 USC 112(b), as discussed above.

	
Allowable Subject Matter
Claims 4, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note the claim objections above.
Claims 9-13 are allowable over the prior art of record. 

Conclusion                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732